            Case 2:18-cr-00400-JAD-EJY Document 55 Filed 07/16/20 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                           2:18-cr-00400-JAD-EJY

10                            Plaintiff,              Stipulation to Continue Sentencing (Fifth
                                                      Request)
11                vs.

12    JAVIER LUGO LEYVA,

13                           Defendant.

14

15
                It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
16
     Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States
17
     of America and Thomas A. Ericsson, Esq., counsel for defendant Leyva;
18
                That the sentencing scheduled in this matter for July 20, 2020, be vacated and
19
     continued for a period of not less than 90 days. This stipulation is entered into for the
20
     following reasons:
21
                1. The parties agrees to the continuance;
22
                2. Defendant is currently in-custody and does not object to the continuance;
23
                3. The United States is currently in the grips of the COVID-19 pandemic with
24
     most private and public institutions being shuttered at the direction of federal, state, and
            Case 2:18-cr-00400-JAD-EJY Document 55
                                                54 Filed 07/16/20
                                                         07/14/20 Page 2 of 4



 1   local government to abate spread of the disease. On March 30, 2020 District of Nevada

 2   Chief Judge Du issued Temporary General Order 2020-05 finding that in-person hearings

 3   could seriously jeopardize public health and safety. This Order, and the “Coronavirus Aid,

 4   Relief, and Economic Security Act” (“CARES Act”), passed by Congress on March 27,

 5   2020, do allow for changes of plea or sentencings to be conducted via video conference; but

 6   only in cases where it can be specifically found the hearing cannot be further delayed

 7   without serious harm to the interests of justice. See CARES Act, H.R. 748, Public Law No.

 8   116-136.

 9              4. The parties agree there are no case-specific-facts as to this matter where

10   further delay would cause serious harm to the interests of justice. Given this, and the

11   current circumstances relating to the pandemic, a continuance of the sentencing is

12   appropriate.

13              5. This is the fifth request for continuance.

14
                DATED this 14th day of July, 2020.
15
                                                  NICHOLAS A. TRUTANICH
16                                                United States Attorney

17                                                /s/ Kevin Schiff
                                                  Kevin D. Schiff
18                                                Assistant United States Attorney

19                                                /s/ Thomas Ericsson
                                                  Thomas A. Ericsson, Esq.
20                                                Counsel for Defendant

21

22

23

24
                                                 2
            Case 2:18-cr-00400-JAD-EJY Document 55
                                                54 Filed 07/16/20
                                                         07/14/20 Page 3 of 4



 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                            2:18-cr-00400-JAD-EJY
 3
                              Plaintiff,               Order per Stipulation of the Parties
 4
                    vs.
 5
      JAVIER LUGO LEYVA,
 6
                             Defendant.
 7

 8
                                            I.       Findings of Fact
 9
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10
     Court finds:
11
                1. The parties agrees to the continuance;
12
                2. Defendant is in-custody and does not object to the continuance;
13
                3. Pursuant to Temporary General Order 2020-05, issued by the Chief Judge of
14
     the District of Nevada, all in-person sentencings constitute a serious threat to public health;
15
                4. The parties agree there are no case specific facts where a delay in sentencing
16
     would seriously harm the interests of justice;
17
                5. The Court finds no specific reasons to conduct the sentencing hearing via video
18
     conference, and finds continuance is appropriate;
19
                4. This is the fifth request for continuance.
20
     ///
21
     ///
22
     ///
23

24
                                                 3
           Case 2:18-cr-00400-JAD-EJY Document 55
                                               54 Filed 07/16/20
                                                        07/14/20 Page 4 of 4



 1                                       II.        Order

 2         Good cause appearing, it is ordered the sentencing currently scheduled for July 20,

 3   2020, be vacated and continued to October 19, 2020, at 11:00 a.m.

 4

 5                                     IT IS SO ORDERED

 6                                     ________________________________
                                       THE HONORABLE JENNIFER A. DORSEY
 7                                     UNITED STATES DISTRICT JUDGE
                                                7/16/2020
 8                                     DATED:________________________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                               4
